                 Case 1:21-mj-00004-SAB Document 5 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                        Case No. 1:21-mj-00004-SAB

10                   Plaintiff,                       ORDER DENYING WAIVER OF
                                                      PERSONAL APPEARANCE WITHOUT
11          v.                                        PREJUDICE

12   ROBERT J. WEAVER,                                (ECF No. 4)

13                   Defendant.

14

15          On January 26, 2021, a criminal complaint was filed in this action against Defendant

16 Robert J. Weaver. (ECF No. 1.) Arraignment on the complaint is set for February 18, 2021, at

17 9:00 a.m. in Courtroom 9. (ECF No. 3.) On October 28, 2015, Defendant filed a waiver of

18 personal appearance. (ECF No. 4.)

19          The Court requires a criminal defendant to appear for arraignment on the complaint.

20 Accordingly, Defendant’s request for a waiver of his personal appearance at the February 18,

21 2021 hearing is HEREBY DENIED without prejudice. Defendant is required to appear for the

22 February 18, 2021 hearing and may address a waiver of future appearances at that time.

23
     IT IS SO ORDERED.
24

25 Dated:     February 11, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
